DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 6-7, 9-11,14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2014/0201418) in view of Allen et al. (US 2009/0190585).

Regarding claim 1, Turner teaches a data link processor configured as an interface (Turner’s Fig 9 and Fig 10 depicts NCALS 320 (data link processor). Turner describes in ¶0056 an adapter as a collection of software components that allows one or more systems or components to communicate with one or more other systems or components. In addition, one of ordinary skill in the art will recognize that an adapter could be implemented using hardware rather than software e.g., by implementing a set of circuitry that provides the necessary signal processing.) between a weapon system (Turner’s Fig 10 Enterprise System 910.) and at least one tactical data link (Turner Fig 10 Legacy System 330),

said data link processor having a modular hardware architecture (Turner’s Fig 10 Net-Centric Adapter for Legacy Systems (NCALS) 320; ¶0056 an adapter could be implemented using hardware rather than software) comprising at least two hardware elements, a first portion of the datalink processor being integrated in one of the hardware elements and a second portion of the data link processor being integrated in another one of the hardware elements (Turner Figure 10, as annotated below, depict the transform element (first portion) in a different medium than the connection/adapter elements (second portion).), wherein the first portion (Turner’s Fig 10 Transform 1010.) configured to perform at least one operational function of the weapon system in use (Turner ¶0052 discloses the transform element (first portion) is used for manipulating the data.) and wherein the second portion (Turner’s Fig 10 Adapter 920 + Connection 910.) is configured to perform at least one communication function (¶0052 discloses the Connection element 910 (second portion) is used to passes the data to the transform element.), said first and second portions of the data link processor being linked together over a transmission link (Turner Fig 10 depicts two transmission paths connecting the transform 1010 and connection 910.) of the data link processor, and wherein said transmission link has a simplified standard derived directly from the data link standard of the tactical data link (¶0052 discloses applicant’s transmission link, as noted in Turner’s figure 10, is used to passes the data from the connection element to the transform element. It is obvious that an “agreed” transmission format is used.)

(To depict the structure of the above limitations, an examiner has annotated Fig 10, from the Turner reference, as displayed below. Turner ¶0083 references the annotated Fig 10. Also see Fig 9 and ¶0082 for the reverse data path. Also see Fig 14 and ¶0092-¶0093 for depicted interfaces (ex. Fig 14 #1440) to/from each system.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



to translate a system message, received from said network of the weapon system in use, into an intermediate message, before transmission over the transmission link to said second portion of the data link processor; (Turner Fig 9 depicts the transformation of a message from the enterprise system (network). In ¶0082 transform 940 (first portion) manipulates the data received, and an interfaced legacy system 330 (tactical data link) receives the data via a transmission link between connection 930 and transform 940.) and 
to translate an intermediate message, received from the transmission link into at least one system message, before transmission to said network of the weapon system in use (Turner Fig 10 depicts the transformation of a message from legacy system (tactical data link), which is received by the transform 1010 via a transmission link between connection 910 and transform 1010. In ¶0083 transform 1010 manipulates the data received, and the enterprise system (network) receives the data via a transmission link between connection 910 and transformation 1010.).

Turner does not teach said second portion of the data link processor is capable of being linked to the communication unit and is configured: to encode an intermediate message received from said first portion of the data link processor into a standard message of the tactical data link, before transmission to said communication unit; and to decode a received standard message and translate it into an intermediate message, before transmission to said first portion of the data link processor.

However, Allen teaches said second portion of the data link processor is capable of being linked to the communication unit and is configured: to encode an intermediate message received from said first portion of the data link processor into a standard message of the tactical data link, before transmission to said communication unit; and to decode a received standard message and translate it into an intermediate message, before transmission to said first portion of the data link processor.  


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Turner and Allen so that the NCALS of Turner, which include applicant’s first and second modules, can incorporate the message processing engine Allen so that the incoming and outgoing messages are decoded, translated, and encoded according to Allen policy’s, which enables two otherwise incompatible devices to communicate as well as apply various protocols including security protocols to communications with another device similarly configured, as taught by Allen ¶0003.

Regarding claim 2, the combination of Turner and Allen teaches the data link processor according to claim 1, wherein said first portion of the data link processor is configured to apply first predetermined rules of system message transmission.  
(In Allen ¶0016 a policy is described for performing function for outgoing messages. In ¶0047 an associated policy is used for incoming messages.)

Regarding claim 3, the combination of Turner and Allen teaches the interface according to claim 1, wherein said first portion of the data link processor is configured to produce an operational selection of the information to be transmitted by the transmission link.  
(In Tuner ¶0099 an approach is used to parse the message and extract the appropriate portion for transfer to the appropriate connection.)

Regarding claim 6, the combination of Turner and Allen teaches the data link processor according to claim 1, wherein said second potion of the data link processor is configured to apply first predetermined rules of system message transmission.


Regarding claim 7, the combination of Turner and Allen teaches the data link processor according to claim 1, wherein said second portion of the data link processor is configured to manage transmission flow.
(In Turner ¶0062 each adapter manages logic and data flow between IN and OUT connection instances.)

Regarding claim 9, the combination of Turner and Allen teaches the data link processor according to claim 1, wherein said transmission link is determined according to a tactical data link of one of the following types: an L16 link; an L11 link; and an L22 link.
(In Turner ¶0078 NCALS may be extended to support one or more military-specific data links, e.g., the "Link 16" tactical data link, and associated messages that may be used for particular data exchanges. See Fig 10.)

Regarding claim 10, the combination of Turner and Allen teaches the data link processor according to claim 1, wherein said transmission link is a multi-protocol generic link.  
(Turner ¶0126 discloses configuring transforms to be applied to the data between sources and destinations, and configuring any interface protocols to be used.)

Regarding claim 11, the combination of Turner and Allen teaches the data link processor according to claim 1, comprising a single first portion of the data link processor and at least two second portions of the data link processor, each of which is linked to said first portion of the data link processor by a transmission link.    
(Turner ¶0160 discloses examples shown illustrate many individual modules as separate blocks e.g., the connection, the transform, etc., one of ordinary skill in the art would recognize that some embodiments may divide a particular module into multiple modules.)

Regarding claim 14, Turner teaches a weapon system comprising at least one data link processor in claim 1.  


Regarding claim 15, Turner teaches a method of 
interfacing (Turner’s Fig 9 NCALS 320) between one weapon system (Turner’s Fig 9 Enterprise System 910.) and at least one tactical data link (Turner Fig 9 Legacy System 330), to produce an interface between a network (In Turner’s Fig 9 this would be part Enterprise System 910. Fig 14 depicts this as explicit interface 1420.)  of the weapon system and a communication unit (In Turner’s Fig 9 this would be part of legacy system 330. Fig 14 depicts this as explicit interface 1440.) of the tactical data link which complies with a data link standard (Turner ¶0052 discloses the legacy data system (tactical data link) receive network data transformed into legacy data formats.), comprising: 
in a data link processor having a modular hardware architecture (Turner’s Fig 10 Net-Centric Adapter for Legacy Systems (NCALS) 320; ¶0056 recites one of ordinary skill in the art will recognize that an adapter could be implemented using hardware rather than software) comprising at least two hardware elements, a first portion of the datalink processor being integrated in one of the hardware elements and a second portion of the data link processor being integrated in another one of the hardware elements (Turner Figure 10, as annotated below, depict the transform element (first portion) in a different medium than the connection/adapter elements (second portion).) (Turner Figures, as annotated below, depict the transform element (first portion) in a different medium than the connection/adapter elements (second portion).),
a first step implemented in the first portion of the data link processor (Turner’s Fig 9 Transform 940. See ¶0056.) producing at least one operational function of the weapon system in use, the data link processor being linked to said network of the weapon system (Turner ¶0052 discloses the transform element (first portion) is used for manipulating the data.), and
a second step implemented in the second portion of the data link processor (Turner’s Fig 9 Adapter 920 + Connection 930.) producing at least one communication function and capable of being linked to the 

(To depict the structure of the above limitations, an examiner has annotated Fig 10, from the Turner reference, as displayed below. Turner ¶0083 references the annotated Fig 10. Also see Fig 9 and ¶0082 for the reverse data path. Also see Fig 14 and ¶0092-¶0093 for depicted interfaces (ex. Fig 14 #1440) to/from each system.)

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale



 However, Turner in view of Allen teaches
the first step comprising: in a direction leaving the weapon system, translating a system message, received from said network of the weapon system in use, into an intermediate message, before transmission by a transmission link to the second portion of the data link processor, said transmission link having a simplified standard derived directly from the data link standard of the tactical data link; and in a direction entering the weapon system, translating an intermediate message received from the transmission link into a system message, before transmission to said network of the weapon system in use; and 
(Turner Fig 9 depicts the transformation of a message from the enterprise system (network). In ¶0082 transform 940 (first module) manipulates the data received, and an interfaced legacy system 330 (tactical data link) receives the data via a transmission link between connection 930 and transform 940.)
(In Allen ¶0003 the message processing engine intercepts outgoing and incoming messages. The message processing engine determines if a packet is to be processed based on a policy, and then may decode the packet using a first set of protocols, perform a translation in the decoded state, then encode the packet using the same or a different set of protocols.)


(Turner Fig 9 depicts the transformation of a message from the enterprise system (network). In ¶0082 transform 940 (first portion) manipulates the data received, and an interfaced legacy system 330 (tactical data link) receives the data via a transmission link between connection 930 and transform 940.) 
(In Allen ¶0003 the message processing engine intercepts outgoing and incoming messages. The message processing engine determines if a packet is to be processed based on a policy, and then may decode the packet using a first set of protocols, perform a translation in the decoded state, then encode the packet using the same or a different set of protocols.)

Claims 4, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2014/0201418) in view of Allen et al. (US 2009/0190585) in view of Moore (US 2011/0289027).

Regarding claim 4, the combination of Turner and Allen teaches the data link processor according to claim 1.

The combination of Turner and Allen does not teach wherein said first portion of the data link processor is configured to carry out a verification of operational consistency of an intermediate message received from the transmission link.  

However, Moore teaches wherein said first portion of the data link processor is configured to carry out a verification of operational consistency of an intermediate message received from the transmission link.  
(In Moore ¶0036 a rule checker verifies that inputs are in proper format for use by legacy processes. Also see ¶0035.)



Regarding claim 8, the combination of Turner and Allen teaches the data link processor according to claim 1.

The combination of Turner and Allen does not teach wherein said second portion of the data link processor is configured to verify the formatting of messages received from the tactical data link.  

However, Moore teaches wherein said second portion of the data link processor is configured to verify the formatting of messages received from the tactical data link. 
(In Moore ¶0036 a rule checker verifies that inputs are in proper format for use by legacy processes. Also see ¶0035.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Turner, Allen, and Moore so that the transformation processes of Turner can be verified according to the rule checker of Moore. This modification allows to system to flag or block inputs that are in a modern format but did not get translated, and/or further allows the system to identify an unexpected output, which is used to keep legacy processes functioning properly and prevents incorrectly formatted inputs, as taught by Moore ¶0036, ¶0037, indicating a QoS advantage.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2014/0201418) in view of Allen et al. (US 2009/0190585) in view of O’ Brian et al. (US 2003/0028447).

Regarding claim 5, the combination of Turner and Allen teaches the data link processor according to claim 1.

The combination of Turner and Allen does not teach wherein said first portion of the data link processor implements at least one translation rule in transmission and at least one translation rule in reception , wherein the at least one translation rule in transmission specifies correspondence between fields of a system message and fields of an intermediate message, as well a type of conversion, and wherein the at least one translation rule in reception specifies correspondence between fields of an intermediate message and fields of one or server system messages. 

However, O’ Brian teaches 
wherein said first portion of the data link processor implements at least one translation rule in transmission and at least one translation rule in reception , wherein the at least one translation rule in transmission specifies correspondence between fields of a system message and fields of an intermediate message, as well a type of conversion, and wherein the at least one translation rule in reception specifies correspondence between fields of an intermediate message and fields of one or server system messages. 
(In O’ Brian ¶0039 the system performs mapping by converting a message in one format to a message in another format based on predetermined rules, which is referred to as message-to-message transformation. Further the mapping extracts a value from a field in a message, converting it to an appropriate data type, and then placing that data at a location where an application is expecting it.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Turner, Allen, and O’Brian so that the transformed and transmitted messages of Turner can further be processes according to the fields of the message, as taught by O’Brian. In this modification data from incoming requests are mapped to a format understandable to appropriate applications, and responses from the applications are mapped into a response format acceptable by the requesting entity. To this end the system is able to mapping multiple request/response message pairs to a single application interface or set of application interfaces, as taught by O’Brian Abstract.
Claims 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Turner et al. (US 2014/0201418) in view of Allen et al. (US 2009/0190585) in view of Phillips et at. (US 6,072,994).

Regarding claim 16, the combination of Turner and Allen teaches the method according to claim 15.

The combination of Turner and Allen does not teach wherein the transmission link is asynchronous and bidirectional.

However, Phillips teaches wherein the transmission link is asynchronous and bidirectional.
(Phillips C5 L24 describes receive and transmit modules with programmable external interfaces used for a variety of interface applications, including for both control functions and for signal flow, where such interfaces may be serial or parallel, synchronous or asynchronous, unidirectional or bidirectional, to include both standard or custom protocols. C5 L58 describe radio architecture with flexible interconnections between the various system units and external equipment used for a variety of interface applications, where such interfaces may be serial or parallel, synchronous or asynchronous, unidirectional or bidirectional, to include both standard or custom protocols.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Turner, Allen, and Phillips so that the transformed and transmitted messages of Turner can be explicitly via asynchronous bidirectional communication methods. As this modification is able to control the signal flow, and further reduce the size and cost of the modules used, as only the amount of necessary hardware is used to perform the function while maintaining performance values, as taught by Phillip C5 L24 and C38 L43-46.

Regarding claim 17, the combination of Turner and Allen teaches the data link processor according to claim 1.

The combination of Turner and Allen does not teach wherein the transmission link is asynchronous and bidirectional.


(Phillips C5 L24 describes receive and transmit modules with programmable external interfaces used for a variety of interface applications, including for both control functions and for signal flow, where such interfaces may be serial or parallel, synchronous or asynchronous, unidirectional or bidirectional, to include both standard or custom protocols. C5 L58 describe radio architecture with flexible interconnections between the various system units and external equipment used for a variety of interface applications, where such interfaces may be serial or parallel, synchronous or asynchronous, unidirectional or bidirectional, to include both standard or custom protocols.)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to combine Turner, Allen, and Phillips so that the transformed and transmitted messages of Turner can be explicitly via asynchronous bidirectional communication methods. As this modification is able to control the signal flow, and further reduce the size and cost of the modules used, as only the amount of necessary hardware is used to perform the function while maintaining performance values, as taught by Phillip C5 L24 and C38 L43-46.


Response to Amendments/Arguments
Applicant: 103 Rejections
The rejections are deficient and must be withdrawn because Turner's NCALS is a legacy software development tool and is not relevant to a weapon system in use. Turner describes the NCALS as a software development tool that is "specifically designed to address legacy system challenges and provide built-in support for developing complex data and software interface adapters, thus reducing software development costs." (See paragraphs [0047]- [0048] (emphasis added).)
The Examiner argued that certain aspects of Turner's NCALS could be considered an "interface" (Office Action, at 15), but this is immaterial to applicant's claims. Turner's NCALS is not relevant to a weapon system in use. Examiner entirely ignores the "in use" aspect of applicant's claims.
Examiner:

Applicant’s arguments are not persuasive.

Applicant: 103 Rejections
Turner does not teach or suggest a DLP having a modular architecture comprising first and second portions respectively configured to perform at least one operational function of the weapon system in use and at least one communication function, as specified in Claim 1. 
However, without conceding the propriety of these rejections, applicant has amended the independent claims in order to further specify that the data link processor has a modular hardware architecture comprising at least two hardware elements, a first portion of the data link processor being integrated in one of the hardware elements and a second portion of the data link processor being integrated in another one of the hardware elements.
Thus, the operational functions and the communication functions of the DLP are implemented by two physically distinctive parts, which makes the DLP very adaptable. This design allows a weapon manufacturer to, for example, focus on the development of its weapon system and the module that carries out the operational functions only, without thinking about the communication functions. This design also allows these modules to be more easily updated or replaced in case of a malfunction.
Examiner argued that Turner discloses a modular architecture based on Figure 10, and particularly identified Turner's "transform 1010" and "Adapter 920 + Connection 910" as forming the claimed modular architecture. 
Applicant disagrees. Turner's "transform 1010" is only described in the context of a "data path 100 that may be used when receiving (or extracting) data from a legacy system." (Turner, at [0083].) Transform 1010 is clearly a software data transform related to software development and is not a distinctive piece of hardware implemented in a modular hardware architecture. Similarly, the adapter 920 and connection 910 are clearly 
Examiner:
Turner ¶0047 recites the current invention is also referred to as a Net-Centric Adapter for Legacy Systems (NCALS). In Turner ¶0051 NCALS may be configurable, as a common software component, to support a variety of legacy systems, as well as to be portable across a variety of computing platforms. Furthermore, the NCALS architecture may be scalable to accommodate the net-centric data requirements of many different legacy systems. A legacy system includes legacy software components running on hardware. In Turner ¶0056 an "adapter" generally includes a collection of software components that allows one or more systems (or components) to communicate with one or more other systems or components. Such communication may include data communication (e.g., sending and/or receiving of data) and/or software communication (e.g., passing one or more sets of instructions that cause a particular system or component to execute some functionality). Throughout the current application the term "adapter" may be used to refer to the collection of software components described above as well as particular sub-components within the collection. In addition, one of ordinary skill in the art will recognize that an adapter could be implemented using hardware rather than software (e.g., by implementing a set of circuitry that provides the necessary signal processing).
Applicant’s arguments are not persuasive

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRIKA PETERSON whose telephone number is (571)270-7055.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRIKA PETERSON/Examiner, Art Unit 2426  




/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426